

 
 

--------------------------------------------------------------------------------

 



Item 4.01
Changes in Registrant’s Certifying Accountant.

 


 
On October 1, 2009, Commercial National Financial Corporation, (“Corporation’)
was notified that the audit practice of Beard Miller Company LLP (“Beard”) an
independent registered public accounting firm, was combined with ParenteBeard
LLC (“ParenteBeard”) in a transaction pursuant to which Beard combined its
operations with ParenteBeard and certain of the professional staff and partners
of Beard joined ParenteBeard either as employees or partners of ParenteBeard. On
October 1, 2009, Beard resigned as the auditors of the Corporation and with the
approval of the Audit Committee of the Corporation’s Board of Directors,
ParenteBeard was engaged as its independent registered public accounting firm.
 
Prior to engaging ParenteBeard, the Corporation did not consult with
ParenteBeard regarding the application of accounting principles to a specific
completed or contemplated transaction or regarding the type of audit opinions
that might be rendered by ParenteBeard on the Corporation’s financial
statements, and ParenteBeard did not provide any written or oral advice that was
an important factor considered by the Corporation in reaching a decision as to
any such accounting, auditing or financial reporting issue.
 
The report of independent registered public accounting firm of Beard regarding
the Corporation’s financial statements for the fiscal years ended December 31,
2008 and 2007 did not contain any adverse opinion or disclaimer of opinion and
were not qualified or modified as to uncertainty, audit scope or accounting
principles.
 
During the years ended December 31, 2008 and 2007, and during the interim period
from the end of the most recently completed fiscal year through October 1, 2009,
the date of resignation, there were no disagreements with Beard on any matter of
accounting principles or practices, financial statement disclosure or auditing
scope or procedures, which disagreements, if not resolved to the satisfaction of
Beard would have caused it to make reference to such disagreement in its
reports.
 
The Corporation provided Beard with a copy of this Current Report on Form 8-K
prior to its filing with the Securities and Exchange Commission and requested
that Beard furnish the Corporation with a letter addressed to the Securities and
Exchange Commission stating whether it agrees with above statements and, if it
does not agree, the respects in which it does not agree. A copy of the letter,
dated October 5, 2009, is filed as Exhibit 16 (which is incorporated by
reference herein) to this Current Report on Form 8-K.









 
 

--------------------------------------------------------------------------------

 
